UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1735



NEWPORT NEWS    SHIPBUILDING     AND   DRY     DOCK
COMPANY,

                                                             Petitioner,

          versus


VON PATRICK; DIRECTOR, OFFICE OF WORKERS’ COM-
PENSATION PROGRAMS, UNITED STATES DEPARTMENT
OF LABOR,

                                                            Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(99-789, 00-291)


Submitted:   December 29, 2000               Decided:   January 18, 2001


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jonathan H. Walker, MASON, COWARDIN & MASON, Newport News, Vir-
ginia, for Petitioner. Gregory Edward Camden, MONTAGNA, KLEIN &
CAMDEN, L.L.P., Norfolk, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Newport News Shipbuilding and Dry Dock Company seeks review of

the Benefits Review Board’s decision and order affirming the Admin-

istrative Law Judge’s and District Director’s orders awarding at-

torney’s fees to claimant’s counsel pursuant to the Longshore and

Harbor Workers Compensation Act, 33 U.S.C.A. §§ 901-950 (West 1986

& Supp. 2000).   Our review of the record discloses that the Board’s

decision is without reversible error.    Accordingly, we affirm on

the reasoning of the Board. Newport News Shipbuilding and Dry Dock

Co. v. Von Patrick, Nos. 99-789, 00-291 (BRB Apr. 14, 2000).     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                  2